Danforth, J.
These actions are upon different bonds purporting to have been given by Giles as principal, and the other defendants as sureties, to secure his fidelity as collector of taxes for the plaintiff town for the several years of 1866, 1867 and 1868. For each of those years the assessors committed to said *404Giles lists of taxes with warrants of the same tenor, and similar to that considered in the case of Orneville v. Pearson, 61 Maine, 552. These commitments for the reasons given in the opinion in that case (to which we refer) — on account of the defect in the warrants — conferred upon the collector no authority, and imposed upon him no official duty. It is therefore not sufficient for the plaintiffs to make out their case to show such a commitment. They must go further and show that he had received money for which he had not accounted. Trescott v. Moan, 50 Maine, 347; Cheshire v. Howland, 13 Gray, 321 to 324.
It appears from the auditor’s report that, upon this point, no other proof than that of the commitments was offered before him, and all that appears in the report comes from the other side and tends to show that all the money received has been legally accounted for. Therefore there must be in each case

Judgment for the defendants.

Appleton, O. J., Cutting, Dickerson, Barrows and Yirgin, JJ., concurred.